Case: 12-11122         Date Filed: 12/03/2012   Page: 1 of 4

                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11122
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 4:11-cv-00028-CDL


REGINALD WILLIAMS,
M.D.,
NICOLE WILLIAMS,

                                                                         Plaintiffs-Appellants,

                                                 versus

COLUMBUS REGIONAL HEALTHCARE
SYSTEMS, INC.,
DOCTORS HOSPITAL,
MEDICAL CENTER, et al.,

llllllllllllllllllllllllllllllllllllllll                               Defendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Georgia
                                 ________________________
                                      (December 3, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-11122       Date Filed: 12/03/2012       Page: 2 of 4

       Reginald Williams, an African-American male, appeals the district court’s

dismissal of his 42 U.S.C. § 1981 complaint for failure to state a claim. In his

complaint, Williams alleged that Columbus Regional Healthcare Systems, Inc.,

Howard Weldon, Andrew Morley, Scott Hannay, and John Does A-J (collectively,

Appellees) intentionally interfered with his right to the full and equal benefit of

the laws and his right to contract with third parties on the basis of his race. After

review,1 we affirm the district court.

       “To state a claim for non-employment discrimination under § 1981, a

plaintiff must allege (1) he is a member of a racial minority, (2) the defendant

intended to racially discriminate against him, and (3) the discrimination concerned

one or more of the activities enumerated in the statute.” Jimenez v. WellStar

Health System, 596 F.3d 1304, 1308 (11th Cir. 2010). The rights enumerated in

the statute include the right to the full and equal benefit of all laws and

proceedings for the security of persons and property as is enjoyed by white

citizens, and the right to make and enforce contracts. 42 U.S.C. § 1981(a).




       1
         We review de novo a district court’s grant of a motion to dismiss under Federal Rule of
Civil Procedure 12(b)(6) for failure to state a claim. Hill v. White, 321 F.3d 1334, 1335 (11th
Cir. 2003). We accept the allegations in the complaint as true, and construe them in the light
most favorable to the plaintiff. Id.

                                                2
              Case: 12-11122      Date Filed: 12/03/2012   Page: 3 of 4

      Williams contends the Appellees interfered with his equal enjoyment of the

laws and proceedings afforded by the hospitals’ bylaws in depriving him of his

medical staff privileges. However, we have previously held the suspension of

medical staff privileges cannot be challenged in a § 1981 claim because under

Georgia law, medical staff bylaws do not create a contractual right to the

continuation of those privileges, and physicians do not have a broad property

interest in continuing to practice medicine. Jimenez, 596 F.3d at 1309-11. Thus,

Williams’ argument is foreclosed by our holding in Jimenez, and he cannot allege

a § 1981 violation because he has not identified a protected liberty or property

interest with which the Appellees interfered.

      Additionally, we have previously held that alleging suspension of medical

staff privileges does not implicate any contractual relationship, and cannot be the

basis of a § 1981 discrimination claim. Id. at 1310. Thus, Williams’ claims of

interference with his right to contract all fail because they are predicated on the

suspension or revocation of his medical staff privileges. Because he has no

protected contractual interest in the continuation of his hospital staff privileges, he

has no cognizable claim that Weldon interfered with his contract with the hospitals

at which he worked. Similarly, he cannot raise a claim that the Appellees

interfered with his patient contracts because the Appellees’ only action affecting

                                           3
              Case: 12-11122     Date Filed: 12/03/2012   Page: 4 of 4

those contracts was the limitation of his medical staff privileges. Finally, he

cannot raise a claim of interference with future employment contracts because

such contracts are too speculative. See id.

      AFFIRMED.




                                          4